Exhibit 10.6(a)
June 1, 2010
John W. Henry & Company, Inc.
301 Yamato Road, Suite 2200
Boca Raton, Fl. 33431-4931

Attn: Mr. Ken Webster
     Re: Management Agreement Renewals
Dear Mr. Webster:
We are writing with respect to your management agreements concerning the
commodity pools to which reference is made below (the “Management Agreements”).
We are extending the term of the Management Agreements through June 30, 2011 and
all other provisions of the Management Agreements will remain unchanged.

  •   Westport JWH Futures Fund L.P.     •   JWH Master Fund LLC     •  
Tactical Diversified Futures Fund     •   Institutional Futures Portfolio LP

Please acknowledge receipt of this modification by signing one copy of this
letter and returning it to the attention of Ms. Jennifer Magro at the address
above or fax to 212-793-1986. If you have any questions I can be reached at
212-559-5046.
Very truly yours,

          CERES MANAGED FUTURES LLC
      By:   /s/ Jennifer Magro         Jennifer Magro        Chief Financial
Officer & Director        JOHN W. HENRY & COMPANY, INC
      By:   /s/ Kenneth Webster         Print Name:   Kenneth Webster           
   

JM/sr

 